Citation Nr: 0335702	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an earlier effective date for increased 
ratings for service-connected bipolar disorder with anxiety, 
rated as 50 percent disabling from September 5, 1989, and 
rated as 100 percent disabling from December 2, 1993.  


REPRESENTATION

Appellant represented by:	Kenneth S. Hines, Ph.D.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966, and two weeks in August 1967.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating of the RO, which 
effectuated the Board's August 1994 decision, and revised a 
grant of service connection to reflect that the veteran's 
service-connected psychiatric disability includes both a 
bipolar disorder, and anxiety.  At that time, the RO also 
assigned a 50 percent rating, effective from September 5, 
1989 (exclusive of periods temporary total ratings), and from 
May 1, 1994.  A Hearing Officer's decision of April 1996 
assigned a 100 percent schedular rating effective from 
December 2, 1993, and the appeal continued, albeit as 
presently characterized.  See, Board Remand, April 2001, 
pages 2, 3 and 4.  

In April 2001, the Board remanded the appeal for necessary 
development, which was not completed at the RO, as the claims 
file was returned to the Board so that a hearing might be 
conducted in September 2002 before a Veterans Law Judge in 
Washington, D.C.  The veteran withdrew his Board hearing 
request in September 2002, and the Board attempted to 
complete the requested development at the Board under newly 
granted authority under VCAA.  However, subsequent and 
controlling decisional law directs that the development be 
completed at the RO, and not at the Board, as detailed below.  




REMAND

In April 2001, the Board remanded the appeal for development 
deemed necessary, including consideration of the issue on 
appeal, as recharacterized by the Board, without regard to 
the law and legal concepts of RO finality or clear and 
unmistakable error.  That is, the Board found that the RO had 
mischaracterized the issue on appeal, and had, thus, applied 
the wrong law and legal standard (regarding clear and 
unmistakable error of prior RO decisions) in adjudicating the 
claim on appeal.  See  statement of the case (SOC) dated in 
June 2000; see also, April 2001 Board Remand, page 5.  The RO 
has not had an opportunity to readjudicate the properly 
characterized claim under applicable law and regulations 
since June 2000.  This development must be completed prior to 
any Board appellate review.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that a Board Remand confers on the 
veteran-as a matter of law-the right to compliance with 
Board Remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance. Id.  Given those pronouncements, and the 
continuing need for necessary development, the Board finds 
that a second Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9 (2003).  

Additionally, the Board notes that the veteran's VA claims 
file was returned to the Board so that a September 2002 
hearing might be conducted before a Veterans Law Judge in 
Washington, D.C.  The veteran, however, cancelled his hearing 
request, and under legal authority granted by VCAA, the 
Board, itself, attempted to complete the April 2001 Board 
remand development, without returning the file to the RO.  
However, before the Board could complete this necessary 
development at the Board, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) issued a decision, 
which now requires that the Board remand this case so that 
the necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F. 3rd 1339 (Fed. Cir. 
2003), the Federal Circuit held that that part of VCAA, at 38 
C.F.R. § 19.9(a)(2)(ii), which allowed for Board development, 
was invalid as contrary to 38 U.S.C.A. § 5103(b).  The 
development requested below must now be completed at the RO, 
so as to fulfill the requirements of VCAA under the above 
Federal Circuit case.  The Board notes the veteran's 
expressed frustration with the delay in the adjudication of 
his claim on appeal.  However, the above Federal Circuit case 
is clear and controlling, and necessitates the return of the 
claim to the RO for equitable adjudication.  

Other development is indicated as well, development both 
requested by the Board in April 2001, and required under 
VCAA, as interpreted by the Court.  The April 2001 Board 
remand requested that pertinent records be obtained from the 
Social Security Administration (SSA).  An attempt was made at 
the Board to obtain copies of medical records used by SSA in 
any determination of disability on the part of the veteran, 
pertinent to the time period on appeal, as well as copies of 
all SSA decisions.  A fax was received at the Board dated in 
"12/23/2" (sic, but presumably December 23, 2002) 
indicating-inexplicably-that SSA was not able to locate the 
veteran's records.  No explanation was given as to whether 
the file was temporarily unavailable, or permanently lost, 
and the document includes no identification of the verifying 
SSA official.  The Board requests that on remand, copies of 
SSA medical records pertinent to the time period in question, 
and SSA disability determinations be requested, and that if 
these records are not available, that an identified official 
of SSA verify and explain the circumstances of any "lost 
file" regarding the veteran.  

In doing so, the Board has noted the veteran characterization 
of the Board's prior SSA request as constituting a 
"dichotomy," arguing that the Board inappropriately limits 
the request to medical and not administrative records.  In 
response, the Board explains that the request for SSA records 
is not so limited, that not all SSA records are pertinent to 
the narrow issue on appeal, and that the language of the 
records request was borrowed from decisional precedent of the 
Court regarding obtaining SSA records.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  The Board 
specifically explains that only those SSA medical records 
which are dated prior to December 2, 1993, are relevant to 
the appeal.  Medical records in the possession of SSA which 
are dated after December 2, 1993 are of no relevance to the 
appeal.  Similarly, the Board adds that not all SSA 
administrative records are relevant: the Board requests only 
copies of any SSA disability determinations.  To the 
veteran's credit, a review of the Board's January 3, 2003 
notice of development begs an apology for any confusion 
caused by the unfortunate language of that document, which 
was prepared by VA administrative personnel.  The salient 
point is that upon the completion of the requested 
development (to the extent reasonably possible), the Board 
will closely review the entire VA claims file, with an eye to 
giving the veteran every lawful benefit authorized by VA 
regulation.  

The Board expresses concern with the veteran's assertion that 
the RO "faked evidence," that VA employees engaged in 
unspecified unlawful activity regarding the alteration of 
evidence maintained in the veteran's VA claims file.  In 
reviewing the veteran's 5-volume claims file, the Board finds 
no support for any of his assertions.  Rather, our review 
demonstrates a documented, organized and chronological 
procedural and clinical history of the case, with no indicia 
of any of the sort of activity the veteran asserts.  As to 
the handling of his claim on appeal, while it is regrettable 
that the RO mischaracterized the issue, note should be made 
that the veteran raises vague arguments, sometimes 
imprecisely expressed, or regarding medical conclusions.  The 
veteran is advised that lay evidence, such as his statements 
or testimony, while competent to provide evidence of 
observable symptoms, is generally not competent to attribute 
any such observed symptoms to a given clinical entity.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Moreover, any 
miscommunication between the veteran and VA personnel should 
not be seen as evidence of fraud, prejudice, malice, 
incompetence, negligence or unlawful activity.  It is 
significant to note that in October 2003, the Board issued 
the veteran 1,690 pages of documents and evidence 
representing copies of his entire 
5-volume VA claims file.  With this information in hand, the 
veteran is asked to withdraw his assertions, or specifically 
identify, with supporting documentation, any situation which 
he believes supports his assertions of unlawful VA personnel 
activity regarding matters pertinent to the appeal.  The 
Board will ensure that any credible matter is handled 
appropriately.  

Therefore, for these reasons, the case is remanded for the 
following development:  

1.  The RO should request and obtain from 
the SSA copies of any and all disability 
determination(s) regarding the veteran, 
as well as any and all medical records 
dated prior to December 2, 1993, relied 
upon by SSA concerning the veteran.  If 
any of the requested SSA records are not 
available, then the RO should obtain 
written documentation from a specifically 
identified individual at SSA who is 
authorized to verify any "lost" or 
otherwise unavailable SSA records, with 
an explanation as to the circumstances of 
any such "lost" or unavailable SSA 
records.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified at 
38 U.S.C. §§ 5102, 5103, 5103A, are fully 
complied with and satisfied.  

Notice of VCAA must be given in this case 
which meets the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002), as to what information 
the veteran is expected to submit, and 
what information the VA will obtain on 
its own.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal-as presently characterized in 
this Board Remand.  If any decision, in 
whole or in part, remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


